Citation Nr: 0914159	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-03 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for erythema multiforme.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a January 2005 rating decision, the RO granted an 
increased disability rating from 0 percent to 10 percent, 
from the effective the date of service connection.  Because a 
disability rating of 10 percent does not represent the 
maximum rating available for the Veteran's disability, the 
propriety of the initial rating remains an issue for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the initial rating period, the Veteran's erythema 
multiforme has been responsive to topical treatment; it has 
not required systemic immunosuppressive therapy and has not 
involved at least 20 percent of the entire body or 20 percent 
of exposed surfaces.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for erythema multiforme have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7806, 7827 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial disability rating in excess 
of 10 percent for erythema multiforme.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA, by letters 
mailed in November 2005 and March 2006.  Although the Veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded appropriate VA examinations in 
response to his claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Erythema multiforme and toxic epidermal necrolysis are rated 
under Diagnostic Code (DC) 7827.  Under DC 7827, a 10 percent 
rating is warranted for recurrent episodes occurring during 
the past 12-month period that respond to treatment with 
antihistamines or sympathomimetics, or one to three episodes 
occurring during the past 12-month period requiring 
intermittent systemic immunosuppressive therapy.  A 30 
percent rating is warranted if there are recurrent episodes 
occurring at least four times during the past 12-month 
period, and intermittent systemic immunosuppressive therapy 
is required.  A 60 percent rating is warranted if there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite ongoing 
immunosuppressive therapy.  In addition, the disability may 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, DC 7827.

The Board also notes the rating criteria for dermatitis or 
eczema.  Under DC 7806, a 60 percent rating is warranted for 
dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  A 30 percent rating is 
warranted for dermatitis or eczema with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or if systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 10 percent rating is warranted for 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or if 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A noncompensable rating is warranted for dermatitis 
or eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy is required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The Veteran was granted service connection for erythema 
multiforme, effective October 2, 2003, in the March 2004 
rating decision on appeal.  As noted above, the rating for 
the disability was subsequently increased to 10 percent, from 
the effective date of service connection.

On VA examination in February 2004, the Veteran reported 
currently having a small rash in the left groin that got 
worse in hot weather.  The examiner noted that the rash was 
intermittent, and that current treatment was Trian cream with 
myco and erythromycin added to the cream as a steroid 
preparation.  The Veteran stated that as long as he used it, 
it controlled the rash quite well.  It was noted that the 
Veteran was not taking anything by mouth, and that he had not 
had any light therapy, ultraviolet B light, psoralen-
ultraviolet-light treatment, or electron beam therapy.  
Symptoms of the skin included itching, and it was noted that 
the Veteran worked full time.  The examiner stated that the 
only rash that the Veteran had currently was a mild rash in 
both groins that was a red, very fine, macular rash with some 
excoriation from scratching in both groins, and no bullous 
lesion or any other kind of severe problem with the skin at 
the time.  The Veteran was diagnosed as having erythema 
multiforme.

VA treatment records dated from April 2004 to October 2005 
show continued treatment for the Veteran's erythema 
multiforme, including treatment with topical creams.  In 
April 2004, the Veteran noted that he currently did not have 
a skin rash, but that it did act up in hot and humid 
climates, and that Lotrisone cream usually helped clear up 
the rash over a one-week period.  In July 2004, the Veteran 
presented to a VA emergency room with a rash on his groin, 
and was noted to have a confluent rash at the groin, 
especially the scrotal area, with some discrete rash around 
the medial aspect of both thighs.  The Veteran presented with 
eruption of the groin again in August 2004, at which time his 
topical cream was changed, and in September 2004 the 
Veteran's condition was noted to have improved considerably.

The Veteran was afforded another VA examination in October 
2006.  At the time of examination, the Veteran was noted to 
have a rash at the ankles and no rash of the groin.  The 
Veteran reported having the rash frequently at his anterior 
elbows, but there was no indication of rash on examination.  
Physical examination revealed 10 by 5 centimeters rash about 
the left ankle, and a 16 by 9 centimeters patch of erythema 
multiforme rash about the right ankle.  It was noted that 
both great toes had mild erythema multiforme rash at the top 
that measured 4 centimeters in length and two centimeters in 
width.  It was noted that there were no scars anywhere on his 
body.  It was also noted that the Veteran had never taken any 
immunosuppressive medication, and that the Veteran indicated 
that he always had some type of rash on some part of his body 
at any time of the year.  It was furthermore noted that the 
Veteran had less than one percent skin involvement with the 
erythema multiforme at the time, and that involvement was 
only on the ankles and great toes.  The Veteran reported that 
the Veteran was able to work full-time, but estimated that he 
lost up to 10 days over the past year in order to go to the 
doctor to receive some medication for his rashes.  

In a May 2007 statement, the Veteran and his representative 
contended that the Veteran's skin condition was worse than a 
10 percent rating contemplated, because there had been flares 
of the disease at least four times over the last twelve 
months, for which he used topical creams.

After reviewing the record, the Board finds that the 
Veteran's erythema multiforme does not warrant a disability 
rating in excess of 10 percent.  

The record reflects that throughout the initial rating period 
the Veteran's erythema multiforme has required topical 
treatment only.  On no occasion has systemic therapy been 
provided.  Accordingly, a disability rating in excess of 10 
percent under DC 7827 is not warranted.

The Board recognizes the contentions of the Veteran and his 
representative that his skin condition is worse than a 10 
percent rating contemplates because there have been flares of 
the disease at least four times over the last twelve months.  
However, even accepting the Veteran's assertion as true, the 
Board finds that flares of erythema multiforme at least four 
times over the last twelve months, where systemic 
immunosuppressive therapy is not required, are contemplated 
by the assigned rating of 10 under DC 7827.

The Board has considered the provisions of 38 C.F.R. § 4.118, 
DCs 7800, 7801, 7802, 7803, 7804, and 7805, for evaluation of 
scars.  However, the Board finds that the Veteran's 
predominant disability is more appropriately rated under DC 
7827 than any of the diagnostic codes for scars.  On October 
2006 VA examination, it was specifically noted that there 
were no scars anywhere on the Veteran's body.  Furthermore, 
the record reflects that the Veteran's skin disability is 
intermittent, with some periods of flare-ups, and some 
periods where there is no rash.  Thus, the Board finds that 
the Veteran's skin disability is more appropriately rated 
under the provisions of DC 7827 for erythema multiforme than 
under any of the diagnostic codes for scars.

The Board has also considered the provisions of DC 7806 for 
dermatitis or eczema.  At the time of his October 2006 VA 
examination, it was noted that the Veteran's erythema 
multiforme currently involved less than one percent of the 
body.  None of the evidence shows that the disability has 
involved 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  Furthermore, systemic 
therapy has not been required to treat the Veteran's 
disability.  Accordingly, a rating in excess of 10 percent is 
also unwarranted under DC 7806. 

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

An initial disability rating in excess of 10 percent for 
erythema multiforme is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


